Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 1-7 objected to because of the following informalities:  claims illegible as filed 9/3/2022 and the examiner examined the claims from 6/3/2022. 
	Also, claim 1, need to start with “A basketball apparatus”.  Appropriate corrections are required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	With respect to claim 1, what is “a warped hopper having a cylindrical warped shape that is configured to hold a plurality of basketballs”; what is “cylindrical warped shape”; to what “support” within the warped hopper it referred to? 
	Also, what is “without having to lift other basketballs in the warped hopper”? The balls, within the hopper are position one on top of the other; taking the “first ready to shot ball” surely need to lift, somewhat, the ball that rests upon it. 
	With respect to claims 4 and 5, it is noted that it has been held that product and process in the same claim. A single claim which claims both an apparatus and the method steps of using the apparatus is indefinite under 35 U.S.C. 112(b)  
or pre-AIA  35 U.S.C. 112, second paragraph. See In re Katz Interactive Call Processing Patent Litigation, 639 F.3d 1303, 1318, 97 USPQ2d 1737, 1748-49 (Fed. Cir. 2011). 
In Katz, a claim directed to "[a] system with an interface means for providing automated voice messages…to certain of said individual callers, wherein said certain of said individual callers digitally enter data" was determined to be indefinite because the italicized claim limitation is not directed to the system, but rather to actions of the individual callers, which creates confusion as to when direct infringement occurs. 
Katz, 639 F.3d at 1318 (citing IPXL Holdings v. Amazon.com, Inc., 430 F.3d 1377, 1384, 77 USPQ2d 1140, 1145 (Fed. Cir. 2005), in which a system claim that recited "an input means" and required a user to use the input means was found to be indefinite because it was unclear "whether infringement … occurs when one creates a system that allows the user [to use the input means], or whether infringement occurs 
when the user actually uses the input means."); Ex parte Lyell, 17 USPQ2d 1548 (Bd. Pat. App. & Inter. 1990) (claim directed to an automatic transmission workstand and the method of using it held ambiguous and properly rejected under 35 U.S.C. 112, 
second paragraph).
	Also, what is “wavy lip support” of claim 5?
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 7 rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 1 already defines the apparatus to be rolled.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102/Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1-7 is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by Lovett US 8,123,634 (“Lovett”) or, in the alternative, under 35 U.S.C. 103 as obvious over Lovett in view of deMange US 2008/0265719 (“deMange”).
	As per claim 1, Lovett discloses a basketball apparatus (basketball return unit 12)  	a base supported by wheels configured to allow the basketball apparatus to be rolled, or placed to various locations around a basketball court (base 34 with wheels 56 to position the unit at any desire position)(Figs. 3, 6-8 and 3:39-43 regarding the base; Fig. 10 and 4:40+ regarding the wheels at the base); 
	a warped hopper having a cylindrical warped shape that is configured to hold a plurality of basketballs, wherein a first end of the warped hopper is mounted to the base and a second end of the warped hopper is open to receive the plurality of basketballs (construed as return tube 16 with a return channel within 18 to receive plurality of basketballs (Fig. 3); the unit include an open end 12 receive balls therefrom; and an end connected to base 34)(Figs. 3 and 6-8; note also 3:29-46); 
	a feeder area comprising an opening formed in the warped hopper, wherein the feeder area is configured to allow removal of the plurality of the basketballs from the warped hopper one-by-one, and wherein the feeder area is located at waist level to a user (chute 22 at such level (Figs. 3, 6 , and 7; in conjunction to Fig. 1 and 3:11+ as the balls are removed therefrom to a user)  
	a support within the warped hopper to support one or more basketballs in the warped hopper, wherein a top surface of the support is aligned with a bottom edge of the opening so that a basketball in the feeder area can be removed from the hopper through the opening without having to lift other basketballs in the warped hopper (Fig. 3 and 3:29-43 in conjunction to Fig. 1 and 3:11+ the balls are supported within the channel 18 and the chute 22 which is at such height to receive basketballs to shoot therefrom).
	In that regard, it must be recognized that while features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function. “[A]pparatus claims cover what a device is, not what a device does.”Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) .
	Thus, Lovett’s structure is fully capable of performing the same function 
as claimed, since his device is equipped with the same features as the claim subject matter.   In other words, regardless to the operational of the return means, within the device of Lovett, a user can manually grab a ball to shoot as the balls are to be removed one at a time through chute 22.  
	Furthermore, arguably speaking, within Lovett the motorized means, removing the ball, one at a time, to deliver to a player at a waist level (e.g. Fig. 3) 
	With respect to “warped hopper”, to the best of his understanding the examiner construed return tube 16 with return channel 18 (Figs. 3 and 6) as such “warped hopper”.
	However, if there is doubt regarding such interpretations, the examiner notes that deMange discloses a hopper (cylindrical body 10) with “warped/wrapped” material 24 within (Figs. 3, 5-9 and 11; [0027]-[0035]).
	Therefore, the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to form Lovett’s hopper as “warped/wrapped” hopper as taught by deMange for the reason that a skilled artisan would have been motivated by deMange’s suggestion to use such “warped/wrapped” hopper  
  	As per claim 2, with respect to wherein the warped hopper is formed from one or more materials selected from a set of materials comprising wood, copper, steel, carbon fiber, and rubber, note deMange’s [0027] regarding the use of materials.
	Also, it must be recognize that the selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair  & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945).   (“Reading a list and selecting a known compound to meet known requirements is no more ingenious than selecting the last piece to put in the last opening in a jig-saw puzzle.” 325 U.S. at 335, 65 USPQ at 301.).  See also In re Leshin, 227 F.2d 197, 125 USPQ 416 (CCPA 1960) (selection of a known plastic to make a container of a type made of plastics prior to the invention was held to be obvious).
	A skilled artisan would have determined that the use of such material is nothing more than using readily available material suitable for their intended use as durable materials yet light enough to form an apparatus that can easily be transported and alike.
	Note: the examiner acknowledged that Lovett is not specific regarding such materials; however, since the above rejection is also in the alternative as obvious, the examiner attempts to simplify the above rejection without the need to form another section to not create an unnecessary lengthy Office action.
	 
	 
	As per claim 3, Lovett discloses wherein the warped hopper is configured, or fitted to hold up to six basketballs (Fig. 3).

    PNG
    media_image1.png
    472
    424
    media_image1.png
    Greyscale

  	As per claim 4, with respect to wherein the waist level location proximity of the feeder area is configured to allow basketballs in the warped hopper to be removed by the user one-by-one and shot at a basket in a repetitive motion until there are no more basketballs in the warped hopper, note Lovett’s Fig. 3 in conjunction to at least 3:10+ as the use of the device as basketball are removed, one at a time, via chute 22 at waist’s level, to be shot, one at a time.  As mentioned above, regarding the structure of the device, within the device of Lovett, a user can manually grab a ball to shoot as the balls are to be removed one at a time through chute 22. 
	As per claim 5, with respect to wherein the plurality of basketballs are loaded one-by-one into the second end of the warped hopper wherein a first basketball that is loaded drops down to the feeder area through gravity to rest on the wavy lip support, and wherein each subsequent basketball that is loaded drops down the warped hopper through gravity to rest on a previously loaded basketball, again note Lovett’s Fig. 3 in conjunction to at least 3:10+ as the use of the device as basketball are removed, one at a time, via chute 22 at waist’s level, to be shot, one at a time.  As mentioned above, regarding the structure of the device, within the device of Lovett, a user can manually grab a ball to shoot as the balls are to be removed one at a time through chute 22. 
	With respect to “wavy lip support” note Figs. 3 and 6 regarding such support to the basketball.  Also, note deMange’s at least Fig. 2B as the inner bristles is such support to basketball/s (again note the different bristles within).
		As per claim 6, with respect to wherein an outside surface of the warped hopper is configured to accept stickers, posters, or ornamental design, the examiner takes the position that Lovett (alone or combine) is fully configure for such. 
	As per claim 7, Lovett discloses wherein the apparatus can be rolled, or placed in any direction using wheels (Figs. 3-6 in conjunction to Fig. 10 and 4:40+).
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-7 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMIR ARIE KLAYMAN whose telephone number is (571)270-7131. The examiner can normally be reached Monday-Friday; 7:00 AM-4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Melba Bumgarner can be reached on 571-272-4709. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be o10b1tained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.A.K/Examiner, Art Unit 3711                                                                                    10/17/2022 

/Melba Bumgarner/Supervisory Patent Examiner, Art Unit 3711